Citation Nr: 1611449	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-21 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the discontinuance of Dependency and Indemnity Compensation (DIC) benefits was proper


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to July 1952 as an enlisted serviceman and from July 1952 to July 1954 as a commissioned officer.  Information in the file indicates the Veteran reentered active service as a commissioned officer and died while on active duty as a Lieutenant Colonel in February 1970.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 administrative decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  For reasons discussed below, a December 2009 decision by the Pension Management Center in Milwaukee, Wisconsin is also involved in the Appellant's appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In April 1970, the Appellant was awarded DIC benefits.  

2.  In a February 2009 administrative letter, the RO terminated the Appellant's DIC benefits because the Appellant had remarried in April 1999; the Appellant did not receive any prior notice, letter, or decision proposing to discontinue DIC benefits because of remarriage and advising her of the right to submit additional evidence.

3.  The RO's failure to comply with the requirements of procedural due process set forth in 38 C.F.R. § 3.105 (h) renders the discontinuance void ab initio.


CONCLUSION OF LAW

The discontinuance of DIC benefits, effective April 1999, was void ab initio, and DIC benefits are restored.  38 U.S.C.A. §§ 1110, 5112 (a) (West 2002); 38 C.F.R. §§ 3.50, 3.55, 3.105(h) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the Appellant's claim has been certified to the Board as entitlement to reinstatement to DIC benefits.  For the reasons discussed below, however, the RO's failure to comply with VA due process requirements has resulted in an improper discontinuance of DIC benefits and the Appellant's rights to these benefits must be restored.

The facts are not in dispute.  The Veteran and the Appellant were married in August 1955.  They remained married until the Veteran died on active duty in February 1970.  

In April 1999, the Appellant remarried R. M. G.  As the Appellant was born in 1931, she was over the age of 57 at the time of her second marriage.  She and R. M. G. remained married until his death in May 2015. (The RO has reinstated DIC benefits effective June 2015 based upon the death of R. M. G.  See 38 C.F.R. § 3.55 (a) (3).)

The Appellant first advised VA in 2001 that she had remarried.  In February 2009, she again advised VA she had remarried.

Later that month, in an administrative letter dated February 13, 2009, the RO discontinued her DIC benefits effective April 1999 based upon her remarriage.  The letter was final and did not propose to discontinue her benefits nor advised her of any procedural rights to contest discontinuance of DIC benefits by submitting additional evidence before the RO would issue a final VA decision discontinuing benefits.  

The Appellant filed a claim in September 2009 to reinstate her DIC benefits based upon a change in the law in 2003 and implemented in 38 C.F.R. § 3.55 (a) (10).  In As a general rule, DIC benefits to a surviving spouse terminate upon remarriage.  On December 16, 2003, Congress amended Title 38 of the United States Code to authorize DIC benefits for surviving spouses even if they remarried, provided that the remarriage occurred after the surviving spouse attained the age of 57.  Veterans Benefit Act of 2003, Pub.L. No. 108-183, § 101, 117 Stat. 2651, 2652-53 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B) ); see 38 C.F.R. § 3.55(a)(10).  However, if such a surviving spouse remarried prior to December 16, 2003, this claimant will only be eligible for DIC compensation if the DIC reinstatement application was received prior to December 16, 2004.  38 C.F.R. § 3.55(a)(10)(ii).  The Appellant's claim was denied in December 2009 and the Appellant perfected an appeal on the reinstatement claim to the Board.  

At the outset, however, the Board must determine whether the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(h).   When DIC benefits are discontinued because of a change in marital status, VA must comply with the notice procedures of 38 C.F.R. § 3.105(h).  The RO must issue a letter or rating decision proposing discontinuance of DIC benefits to the last known address of the beneficiary and setting forth all material facts and reasons for the discontinuance.  The Appellant must then be given 60 days to submit additional evidence.  If additional evidence is not received within the period, then final adverse action may be taken for discontinuance of the DIC benefits 

Here, the RO provided only the final adverse action discontinuing the DIC benefits without providing notice to the Appellant to submit additional evidence to the RO as to why the benefits should not be discontinued and allowing her 60 days to do so.  While it does appear the Appellant did or attempted to submit additional evidence during this time period, the RO did not properly adhere to the procedural requirements under 38 C.F.R. § 3.105(h) for discontinuance of DIC benefits.  Therefore, the procedural due process requirements of 38 C.F.R. § 3.105(h) were not met.  As the RO's February 2009 action does not comply with the procedural due process set forth in 38 C.F.R. § 3.105(h), the discontinuance of DIC benefits is found to have been void ab initio.  Wilson v. West, 11 Vet. App. 383, 385-86 (1998) (discussing discontinuance of DIC benefits for dependent beneficiaries).  The Board thus concludes that DIC benefits are restored from the date of the discontinuance.  

ORDER

The discontinuance of DIC benefits was improper, and restoration of DIC benefits is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


